DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,231,541 B2 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,231,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because employing an organic electroluminescent element as a source of light is well known in the art due to improved flexibility and energy efficiency

Claims 2-8 and 10-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 13-23, 28 and 29 of U.S. Patent No. 11,231,541 B2 in view of Wheatley et al. (US 2015/0131311 A1).
Regarding claims 2-8 and 10-22: Claims 2-8, 13-23, 28 and 29 of U.S. Patent No. 11,231,541 B2 does not disclose a light control layer having a refractive index of about 1.1 to about 1.5 in a wavelength of 632 nm.
Wheatley discloses a device wherein a light control layer has a refractive index of not greater than 1.35 (paragraph 0122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light control layer has a refractive index of about 1.1 to about 1.5 since one would be motivated to increase confinement of light (abstract).   Furthermore, it would have been obvious that the refractive index is in a wavelength of 632 nm since 632 nm is within the visible wavelength of light.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,231,541. Although the claims at issue are not identical, they are not patentably distinct from each other because varying the particle size in order to the omit the desired visible light band is well known in the art. 

Claim 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 11,231,541 in view of Wheatley.
Regarding claims 23: Claim 30 of U.S. Patent No. 11,231,541 B2 claims all the limitations of claim 23 but does not disclose an organic electroluminescent element configured to provide the first light.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising an organic electroluminescent element since employing an organic electroluminescent element is well known in the art due to improved flexibility and energy efficiency. 
U.S. Patent No. 11,231,541 B2 also does not disclose a light control layer having a refractive index of about 1.1 to about 1.5 in a wavelength of 632 nm.
Wheatley discloses a device wherein a light control layer has a refractive index of not greater than 1.35 (paragraph 0122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light control layer has a refractive index of not greater than 1.35 since one would be motivated to increase confinement of light (abstract). Furthermore, it would have been obvious that the refractive index is in a wavelength of 632 nm since 632 nm is within the visible wavelength of light.
Regarding claims 24 and 25: Claim 30 of U.S. Patent No. 11,231,541 B2 does not disclose an encapsulation member disposed on the organic electroluminescent element, wherein the encapsulation member comprises at least an organic or inorganic layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising an encapsulation member disposed on the organic electroluminescent element, wherein the encapsulation member comprises at least an organic or inorganic layer since doing so is well known in the art for protection.  
Regarding claim 26: Claim 30 of U.S. Patent No. 11,231,541 B2 does not disclose a color conversion layer; and a color filter layer disposed on the color filter layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a color conversion comprises a color filter layer disposed on the color conversion layer since doing so is well known in the art to filter white light.  

Allowable Subject Matter
Claims 1-26 allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/            Primary Examiner, Art Unit 2871